Citation Nr: 0702562	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  05-14 529	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran has active duty service from September 1966 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine, which denied the benefit sought on appeal.  
Subsequently, it appears that the veteran's file was 
transferred to the VARO in New York, New York.  


FINDING OF FACT

The competent medical evidence of record does not contain a 
diagnosis of PTSD conforming to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV).


CONCLUSION OF LAW

Service connection is not warranted for PTSD.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in November 2004, prior to 
the initial decision on the claim in February 2005, and again 
in May 2006.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has therefore been met and to 
decide the appeal would not be prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the November 2004 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for service connection.  Specifically, 
the RO stated that the evidence must show three things:

1.  You had an injury in military service, or a disease that 
began in or was made worse during military service, or there 
was an event in service that caused an injury or disease.

2.  You have a current physical or mental disability shown by 
medical evidence. 

3.  There is a relationship between your current disability 
and an injury, disease, or event in military service.  

The notice letter described the information and evidence that 
VA would seek to provide including relevant records from any 
federal agency, a medical examination or opinion if 
determined necessary, information from the veteran's 
personnel file related to his PTSD claim, and service medical 
records (SMRs).  Additionally, the letter noted that VA would 
make requests for medical records and employment records.

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide any treatment records pertinent to his 
claimed conditions.  In particular, the letter instructed the 
veteran to include specific details of the combat related 
incident(s) that resulted in PTSD.  The veteran was asked to 
complete the enclosed PTSD questionnaire, private physician 
reports, VA examination reports, and dates of participation 
in Vet Center, if applicable.  The veteran was also asked to 
provide the dates of treatment, findings, and diagnoses.    

Finally, the "fourth element," was also satisfied.  The 
letter asked the veteran to let VA know of any other evidence 
or information that he thought would support his claim.  

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for PTSD.  In a 
letter dated in May 2006, the veteran was provided with 
notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
In any event, any defects (as to substance or timeliness) in 
the notice as to the assigned disability rating or effective 
date are rendered moot as service connection is not 
warranted.  

The Board notes that on a release of information sent with 
the his original claim in September 2004, the veteran 
requested medical records from a private doctor for the 
periods 1990 to 2002 for all his claimed conditions.  On a 
subsequent release of information form marked received by VA 
in December 2004, the veteran requested medical records from 
the same private doctor.  However, the veteran clarified that 
his request was limited to hearing tests.  (The Board notes 
that in his original claim, the veteran sought entitlement to 
service connection for bilateral hearing loss and tinnitus, 
but neither claim is on appeal.)  The Board interprets the 
December 2004 release of information form as evidence that 
the veteran is indicating that the physician does not have 
records pertinent to the veteran's claim for PTSD.  As such, 
there is no need to obtain records from this physician with 
regard to the pending claim.

Therefore, the duty to assist the veteran has been satisfied.  
All available service medical records as well as all VA 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  The veteran 
underwent VA psychological examinations in September 2004, 
October 2004, and January 2005, and such address the matter 
of etiology.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to his claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


BACKGROUND

The veteran seeks service connection for PTSD.  On a PTSD 
questionnaire dated in December 2004, the veteran described a 
stressful event that he feels caused his PTSD.  The veteran 
alleges that in January 1968 in Bien Hoa, there was a mortar 
attack and everyone was told to take cover and go into the 
bunker.  The veteran states that "he was out in the middle 
of everything and had no idea what to do." 

The National Personnel Records Center verified that the 
veteran served in Vietnam from February 1967 to February 
1968.  The veteran's DA 20 form reflects that he was in the 
125th Air Traffic Control Company.  In a document entitled 
"Aviation Companies in Vietnam," it was noted that the 125th 
Air Traffic Control Company was stationed in Vietnam from 
November 1965 to September 1971, in the typical location of 
Bien Hoa.  

The veteran's DD 214 form indicates that his military 
specialty while in Vietnam was Precision Power Generator 
Specialist.  The veteran received the National Defense 
Service Medal, Vietnam Campaign Medal, and Vietnam Service 
Medal.

The veteran's service medical records, including entrance and 
separation examinations, are absent for complaints, symptoms, 
and diagnoses of any psychiatric disorder (to include PTSD).

The veteran was evaluated for PTSD at the New York VAMC from 
September 2004 through January 2005.  On a document entitled 
Vietnam Veteran Readjustment Program dated in November 2004, 
the veteran reported complaints of sleep disturbance, trauma 
dreams, and irritability with outbursts of anger.  The 
veteran noted three traumatic events during service.  The 
veteran stated that during the last month of his tour in 
Vietnam, there was a mortar attack during the Tet Offensive.  
The veteran was guarding the compound and walking around the 
perimeter during the onset of the attack.  The veteran noted 
that the attack lasted for approximately one night with 
sporadic activity.  The veteran reported that he was not 
injured, nor did he see or hear that anyone else was injured.  
However, the veteran reports that this event was very 
frightening and he has recurrent nightmares about it.  
Additionally, the veteran described a dream in which he is 
caught in a gas attack without a gas mask, which he links to 
a night time gas alert exercise during which he could not 
find his gas mask, for which he was reprimanded.  Lastly, the 
veteran recalled an occasion where he and another soldier 
brought laundry from the base to a laundromat down an open 
road with only an M14 for protection.  The veteran reported 
this was a frightening experience.  

In the summary and recommendations section of the document, 
it was noted that psychological tests and a structured 
clinical interview reveal mild to moderate symptoms that do 
not reach the threshold for a diagnosis of PTSD.  However, 
the veteran's identified distressing dreams from the 
military, affective numbing, hypervigilance, and general 
dysphoria were noted.  Additionally, there was a DSM-IV Axis 
I diagnostic impression of Alcohol Dependence.  The report 
was signed by a social worker and lead psychologist, who was 
also designated as the PTSD Program Coordinator.  

In a December 2005 New York VAMC addendum, a psychologist 
noted that she contacted the veteran in regards to his 
expressed concerns about the adequacy of his PTSD evaluation.  
It was noted that the veteran's representative told him that 
his PTSD evaluation was insufficient and he is frustrated by 
the delay in his claim.  The psychologist referred the 
veteran to the clinic where he had the PTSD evaluation to 
clarify the situation.  It was recorded that no additional 
psychological intervention was needed at the time.  

In a statement to VA dated in May 2006, the veteran and his 
representative indicated that they had no additional 
information to submit.  


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 
4.125(a) requires that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV) and that if a diagnosis 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).

However, where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f).

In this case, there is not a medical diagnosis of PTSD.  As 
previously stated, the veteran's service medial records are 
absent for any diagnoses of PTSD.  While it was noted that 
the veteran reported experiencing traumatic events in service 
during a November 2004 VA evaluation for PTSD, it was noted 
in a summary report that the veteran's symptoms do not reach 
the threshold for a diagnosis of PTSD.  

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed PTSD, service connection may not be granted.  See 
also Degmetich, 104 F. 3d 1328.  Thus, service connection for 
PTSD must be denied on this basis alone.

Moreover, with respect to element (2), medical nexus, no 
competent medical nexus exists.  In the absence of a current 
diagnosis of PTSD, a medical nexus opinion would be an 
impossibility.  Cf. Charles v. Principi, 16 Vet. App. 370, 
374 (2002); 38 C.F.R. 3.159(c)(4).  To the extent that the 
veteran himself is attempting to provide a nexus between his 
claimed disabilities and his military service, his statements 
are not probative of a nexus between the conditions and 
military service.  See Espiritu v.Derwinski, 2 Vet. App. 492 
(1992); see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Accordingly, the Board finds that element (2) 
above has not been satisfied.

Turning to the third and final 38 C.F.R. § 3.304(f) element, 
in-service stressors, even assuming that the asserted 
stressors occurred, the Board notes that given that the first 
two elements are not met, service connection cannot be 
granted on a single element alone.  Therefore, a thorough 
discussion and evaluation of the third element is not 
required.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran).  

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for PTSD is denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


